Citation Nr: 1142860	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant had two periods of active military service.  The first period extended August 1969 to August 1971; for this period of service he received an honorable discharge.  The second period extended from May 1973 to August 1974; for this period of service he received a discharge under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in part, denied service connection for hepatitis C. 

In March 2011, the appellant testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for hepatitis C.  As noted in the introduction section above, he had two periods of active service.  His period of service extended August 1969 to August 1971, and he received an honorable discharge.  His second period of service extended from May 1973 to August 1974; for this period of service he received a discharge under other than honorable conditions.  The RO has not issued an administrative decision as to whether the appellant's second period of service is considered to be under dishonorable conditions and thus a bar to the award of benefits based upon that period of service.  The RO recognized the need for such, as is noted in a June 2008 deferred rating decision; there is no explanation for why such was not accomplished.  The administrative decision must be done, as resolution of the character of the appellant's second period of service is critical to resolution of the claim for service connection.  

The evidence of record indicates two possible risk factors for hepatitis C during service.  First the appellant had an appendectomy, albeit without blood transfusion, in 1970 during his period of honorable service.  The appellant asserts that he got a tattoo in 1974, which would be during his second period of service, the character of which has yet to be determined by the RO.  

Further, in November 2007, a VA Compensation and Pension examination of the appellant was conducted.  Despite the appellant asserting a claim for service connection, the examiner did not offer an opinion as to the etiology of the appellant's hepatitis C. 

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Render an Administrative Decision as to whether the character of the appellant's discharge for his second period of active service from May 1973 to August 1974, is considered to be under dishonorable conditions and thus a bar to the award of benefits based upon that period of service.

2.  Schedule the appellant for the appropriate examination for hepatitis infections.  The examination report should include a detailed account of all pathology related to hepatitis C found to be present. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner should elicit from the appellant a comprehensive history of his hepatitis C risk factors during and after service.  

The examiner should review the evidence of record with attention to the active duty medical records showing that appendectomy was conducted in 1970.  The examiner should comment on whether the surgical records show that whether or not the appellant received blood transfusion or products during this surgery.  The examiner should then indicate whether it is at least as likely as not currently diagnosed hepatitis C was caused by service; the 1971 appendectomy and the 1974 tattoo must be specifically discussed as risk factors.

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


